OPINION
PER CURIAM.
Ossie Robert Trader, a federal prisoner, petitions this Court for a writ of mandamus ordering the District Court for a public hearing on his “Motion for a Speedy Trial,” which he filed on March 2, 1995. Trader subsequently pleaded guilty and was sentenced. He has challenged his conviction and sentence on direct appeal and collateral review, but to no avail.
This is Trader’s fifth attempt to revive his Speedy Trial Act claims by petitioning for a writ of mandamus. See In re Trader, 322 Fed.Appx. 203 (3d Cir.2009); 285 Fed.Appx. 973 (3d Cir.2008); 226 Fed.Appx. 100 (3d Cir.2007); 161 Fed.Appx. 205 (3d Cir.2006). However, as this Court has repeatedly informed Trader, his speedy trial motion was terminated due to his guilty plea entered three months later in June 1995. See also, Washington v. Sobina, 475 F.3d 162, 166 & n. 5 (3d Cir.2007) (per curiam) (speedy trial rights are waived by an unconditional and voluntary guilty plea). A guilty plea may not be challenged through a petition for a writ of mandamus.
Accordingly, the petition for a writ of mandamus is denied.